MEMORANDUM
FULLAM, District Judge.
The named defendant is not a “person” within the meaning of 42 U.S. C.A. § 1983, and may not be sued thereunder. Williams v. Craven, 273 F.Supp. 649 (C.D.Calif.1967); Taylor v. Penn*611sylvania Board of Parole, 263 F.Supp. 450 (M.D.Pa.1967).
The allegations of the complaint are insufficient to raise any issue of constitutional dimension. Moreover, the plaintiff made similar allegations in his petition for habeas corpus, but failed to produce any evidence to support the charges (Misc. No. 3530).
For the foregoing reasons, plaintiff’s petition for leave to proceed in forma pau/peris, and petition for the appointment of counsel, will be denied.